TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00358-CV


In re Sheik Tehuti, Elfreda Allen, and Pyramid Bonds




ORIGINAL PROCEEDING FROM DALLAS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator Sheik Tehuti filed a petition for writ of mandamus on behalf of himself,
Elfreda Allen, and Pyramid Bonds, complaining of actions taken by the 193rd District Court in
Dallas County.  See Tex. R. App. P. 52.8.  Tehuti did not respond to a request by this Court to
explain why we should exercise jurisdiction over the cause, which originates in a county beyond our
district boundaries.  See Tex. Gov't Code Ann. § 22.201(d) (West Supp. 2011).  Having reviewed
the petition and attachments, we deny the petition for writ of mandamus.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Henson
Filed:   July 6, 2012